DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on July 22, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 5-9, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 5-9, regarding the newly amended limitations to the independent claims 1 and 9:
The claims as currently amended requires the “entire lower circuit layer” to be monolithically formed with the heat dissipation baseplate which means the two elements must be the same material. However, the claims and Applicant’s written description does not require for the heat dissipation baseplate and entire lower circuit layer to be insulating. In the Applicant’s drawings, element 102 is named a “heat dissipation insulating substrate” for which at least the element 114 is a conductive patterned circuit and element 116 comprises insulating material of an insulating material board, wherein element 118 and the heat dissipation baseplate are not disclosed to be insulating – the interpretation of the prior combination is in the same manner.

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Joshi (US 9,468,087 B1), in view of Peugh et al. (US 6,156,980 B1), hereinafter as Peugh.

7.	Regarding Claim 1, Joshi discloses a package structure (see Figs. 1, 4-7, 10-14, in particular see Fig. 14, and Column 3 lines 54-55) for power devices (see Column3 lines 16-18 “half-bridge power module”), comprising:
a heat dissipation insulating substrate (element 150, see Column 8 lines 28-30 “printed circuit board (PCB)” and lines 35-39 “the conductive pads 152 provides electrical interconnection”; a printed circuit board having conductive pads for electrical interconnection in order for the power module not to be entirely shorted out must comprise insulating material to separate unwanted electrical connections and inherently has a degree of heat dissipation properties – the manner in which the claim is currently recited does not provide any specific material or degree of heat dissipation), comprising a first surface (first upper surface) and a second surface (second lower surface) opposite thereto;
a plurality of power devices (at least elements PD1 and PD2 and see Column 8 line 33 “power devices PD1 and PD2”) forming a bridge circuit topology (see Column3 lines 16-18 “half-bridge power module”) and disposed on the first surface, wherein active regions of at least one of the power devices are flip-chip bonded (see Column 4 lines 44-66 “Flip-chip type mounting procedures”, Column 8 lines 24-26 “flip-chip assembly” an orientation of the power devices and location of the active region is bonded to the first surface, upside down, in a flip-chip assembly) to the first surface;
at least one conductive clip (at least one element 106, see Column 8 line 43 “interconnect structure 106”;
Note, this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) (MPEP 2131).), configured to electrically connect at least one of the power devices to the first surface (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55, an outermost pad elements 152 electrically and thermally connected through the conductive clip element 106).
Joshi does not appear to explicitly disclose wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate; wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate.
Peugh discloses wherein the second surface is provided with an entire lower circuit layer (see Fig. 2 element 128, see Column 4 lines 50-61 “a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122”); a heat dissipation baseplate (see Fig. 2 element 130, see Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the PCB 110 is mounted or housed … a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122 or, as shown in FIG. 2, thermally contacts the thermal plane 122 with a thermally conductive lubricant or adhesive 132 that serves as an interface between the PCB 110 and the casing 130”), disposed at the second surface of the heat dissipation insulating substrate (element 130 at a second bottom surface of the heat dissipation insulating substrate element 110, PCB, and elements 128, 132), wherein the entire lower circuit layer is monolithically formed with the heat dissipation baseplate (see Fig. 2 element 128, and Column 6 lines 52-54 “a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122”;
Note, while the written description is silent as to the material of the element 128, the drawing shows no seam and a same marking to indicate a same material).
	The entire lower circuit layer and heat dissipation baseplate as taught by Peugh is incorporated as an entire lower circuit layer and heat dissipation baseplate of Joshi. The combination discloses wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate; wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate (see Joshi Fig. 14 at least the elements 128 and 130 are incorporated at the second bottom surface of element 150; the element 128 portion corresponds to the entire lower circuit layer of the heat dissipation insulating substrate in the same manner as seen in the Applicant’s Fig. 2 element 102 including a pedestal portion element 118 having a different material from element 116).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the entire lower circuit layer and heat dissipation baseplate and pedestal as taught by Peugh as an entire lower circuit layer and heat dissipation baseplate of Joshi, wherein the combination discloses wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate; wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate because the combination provides enhanced heat transfer from a first top side of the printed circuit board to the second bottom side to an exterior (see Column 4 lines 27-64);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known heat dissipation structure for another in a similar device to obtain predictable results (see Peugh Figs. 1-2 and see Joshi Fig. 14 upward and downward arrows showing heat dissipation away from the chip/dies).

8.	Regarding Claim 2, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the at least one conductive clip electrically connects one or more of the power devices to the heat dissipation insulating substrate and is disposed at an opposite side of the power device opposite to a side where the power device is bonded to the heat dissipation insulating substrate (see Joshi Fig. 14 conductive clip element 106 electrically connects one or more of the power devices elements PD1 and/or PD2 to the element 150 at an opposite side of where the power device is bonded to element 150).

9.	Regarding Claim 3, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein a material of the conductive clip comprises aluminium (see Joshi Column 6 lines 31-34 “the interconnect structure 106 is a lead frame structure formed of electrically and thermally conductive material, such as copper, aluminum”), copper or graphite.

10.	Regarding Claim 4, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the plurality of power devices comprise vertical power devices (see Joshi Column3 lines 16-18 “half-bridge power module with IGBT power devices”, IGBT, vertical transistor, vertical power devices), active regions of the vertical power devices are flip-chip bonded to the first surface, and the at least one conductive clip electrically connects non-active regions of the vertical power devices to the first surface (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55, flip-chip, bottom side in the figure presented perspective view is the active region side and top side is the non-active region side, with an outermost pad elements 152 electrically and thermally connected through the conductive clip element 106).

11.	Regarding Claim 5, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a direct bonded copper (DBC) ceramic substrate, a direct plating copper (DPC) ceramic substrate, an insulating metal substrate (IMS) or a printed circuit board (PCB) (see Joshi Column 8 lines 28-30 “printed circuit board (PCB)”).

12.	Gomez (US 2009/0127676 A1) is utilized herein as evidence.
13.	Regarding Claim 6, Joshi and Peugh disclose the package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a patterned circuit (the printed circuit of the printed circuit board element 150), the patterned circuit contains a plurality of electrical functions (plurality of electrical functions of the printed circuit; also see evidentiary reference Gomez [0002] “circuitry that is part of a larger electrical circuit or system (such as a printed circuit board or PCB)”) and is electrically connected with the at least one conductive clip (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55), and the patterned circuit is electrically connected with the plurality of power devices (see Joshi in particular Figs. 5, 13-14 and Column 4 lines 44-66, Column 8 lines 27-55).
 
14.	Regarding Claim 7, Joshi and Peugh disclose the package structure for power devices according to claim 6, wherein the at least one conductive clip connects the patterned circuit of different electrical functions (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55 element 106 electrically connects the patterned circuit of the printed circuit board of different electrical functions – each element of the circuit).

15.	Regarding Claim 9, Joshi disclose a package structure (see Figs. 1, 4-7, 10-14, in particular see Fig. 14, and Column 3 lines 54-55) for power devices (see Column3 lines 16-18 “half-bridge power module”), comprising:
a heat dissipation insulating substrate (element 150, see Column 8 lines 28-30 “printed circuit board (PCB)” and lines 35-39 “the conductive pads 152 provides electrical interconnection”; a printed circuit board having conductive pads for electrical interconnection in order for the power module not to be entirely shorted out must comprise insulating material to separate unwanted electrical connections and inherently has a degree of heat dissipation properties – the manner in which the claim is currently recited does not provide any specific material or degree of heat dissipation), comprising a first surface (first upper surface) and a second surface (second lower surface) opposite thereto;
a plurality of vertical power devices (at least elements PD1 and PD2 and see Column 8 line 33 “power devices PD1 and PD2” and Column3 lines 16-18 “half-bridge power module with IGBT power devices”, IGBT, vertical transistor, power devices) forming a bridge circuit topology (see Column3 lines 16-18 “half-bridge power module”), wherein active regions of at least one of the vertical power devices are flip-chip bonded (see Column 4 lines 44-66 “Flip-chip type mounting procedures”, Column 8 lines 24-26 “flip-chip assembly”, wherein both sides of the power devices electrically connect to elements 152 of the substrate of the half-bridge power module) to the first surface of the heat dissipation insulating substrate;
at least one conductive clip (at least one element 106, see Column 8 line 43 “interconnect structure 106”;
Note, this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) (MPEP 2131).), electrically connecting non-active regions of the vertical power devices, which are flip-chip bonded to the first surface of the heat dissipation insulating substrate (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55, flip-chip, bottom side in the figure presented perspective view is the active region side and top side is the non-active region side, with an outermost pad elements 152 electrically and thermally connected through the conductive clip element 106); and
the first surface (top surface) where the heat dissipation insulating substrate is bonded to the plurality of vertical power devices (see in particular Fig. 14).
Joshi does not appear to explicitly disclose wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate other than the first surface, wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate.
Peugh discloses wherein the second surface is provided with an entire lower circuit layer (see Fig. 2 element 128, see Column 4 lines 50-61 “a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122”); a heat dissipation baseplate (see Fig. 2 element 130, see Column 4 lines 50-61 “heat can be transferred from the PCB 110 to a structure in which the PCB 110 is mounted or housed … a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122 or, as shown in FIG. 2, thermally contacts the thermal plane 122 with a thermally conductive lubricant or adhesive 132 that serves as an interface between the PCB 110 and the casing 130”), disposed at the second surface of the heat dissipation insulating substrate other than the first surface (element 130 at a second bottom surface of the heat dissipation insulating substrate element 110, PCB, and elements 128, 132 other than a top side surface), wherein the entire lower circuit layer is monolithically formed with the heat dissipation baseplate (see Fig. 2 element 128, and Column 6 lines 52-54 “a pedestal 128 on a metal casing 130, with the intent that the pedestal 128 directly contacts the thermal plane 122”;
Note, while the written description is silent as to the material of the element 128, the drawing shows no seam and a same marking to indicate a same material).
The entire lower circuit layer and heat dissipation baseplate as taught by Peugh is incorporated as an entire lower circuit layer and heat dissipation baseplate of Joshi. The combination discloses
The heat dissipation baseplate and pedestal as taught by Peugh is incorporated as a heat dissipation baseplate and pedestal of Joshi. The combination discloses wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate other than the first surface, wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate (see Joshi Fig. 14 at least the elements 128 and 130 are incorporated at the second bottom surface of element 150; the element 128 portion corresponds to the entire lower circuit layer of the heat dissipation insulating substrate in the same manner as seen in the Applicant’s Fig. 2 element 102 including a pedestal portion element 118 having a different material from element 116).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the entire lower circuit layer and heat dissipation baseplate and pedestal as taught by Peugh as an entire lower circuit layer and heat dissipation baseplate of Joshi, wherein the combination discloses wherein the second surface is provided with an entire lower circuit layer; a heat dissipation baseplate, disposed at the second surface of the heat dissipation insulating substrate other than the first surface, wherein the entire lower circuit layer of the heat dissipation insulating substrate is monolithically formed with the heat dissipation baseplate because the combination provides enhanced heat transfer from a first top side of the printed circuit board to the second bottom side to an exterior (see Column 4 lines 27-64);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known heat dissipation structure for another in a similar device to obtain predictable results (see Peugh Figs. 1-2 and see Joshi Fig. 14 upward and downward arrows showing heat dissipation away from the chip/dies).
16.	Gomez (US 2009/0127676 A1) is utilized herein as evidence.
17.	Regarding Claim 10, Joshi and Peugh disclose the package structure for power devices according to claim 9, wherein (see Joshi) the heat dissipation insulating substrate comprises a patterned circuit (the printed circuit of the printed circuit board element 150), the patterned circuit contains a plurality of electrical functions (plurality of electrical functions of the printed circuit; also see evidentiary reference Gomez [0002] “circuitry that is part of a larger electrical circuit or system (such as a printed circuit board or PCB)”) and is electrically connected with the at least one conductive clip (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55), and the patterned circuit is electrically connected with the plurality of vertical power devices (see in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55).

18.	Regarding Claim 11, Joshi and Peugh disclose the package structure for power devices according to claim 10, wherein the at least one conductive clip connects the patterned circuit of different electrical functions (see Joshi in particular Figs. 5, 13 and Column 4 lines 44-66, Column 8 lines 27-55 element 106 electrically connects the patterned circuit of the printed circuit board of different electrical functions – each element of the circuit).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 9,252,067 (Fig. 4); US 8,796,843 (Fig. 10); US 2011/0057254 (Fig. 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. the examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818